                            STANDING CHAPTER 13 TRUSTEE ALEJANDRO OLIVERAS RIVERA
                                          REPORT OF ACTION TAKEN
                                           MEETING OF CREDITORS
In re:
                                                                                                                          37,951
JOSE ALBERTO HERNANDEZ TORRES                                            Case No.    20-04991-MCF
                                                         Chapter 13      Attorney Name:       ROBERTO FIGUEROA CARRASQUILLO*

I. Appearances
                                                                             Date & Time:          1/27/2021 11:15:00AM
Debtor                      [X] Present             [ ] Absent
                                                                             [X] R        [ ] NR     LV:   0.0
Joint Debtor                [ ]Present              [ ] Absent
                                                                             [X] This is debtor(s) 2 Bankruptcy filing.
Attorney for Debtor        [X] Present              [ ] Absent
                                                                             Creditors:
[ ] Prose

[ ] Appearing:
                                                                            Banco Popular de P.R. by Mr. Miguel Rivera



II. Oath Administered
            [X] Yes                    [ ] No




III. Plan

Date:       12/23/2020             Base:        $22,380.00   Payments 1 made out of 1 due.

Confirmation Hearing Date:            2/19/2021 1:30:00PM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

      $4,000.00     - $228.00       = $3,772.00

IV. Status of Meeting

[X] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
                            STANDING CHAPTER 13 TRUSTEE ALEJANDRO OLIVERAS RIVERA
                                          REPORT OF ACTION TAKEN
                                           MEETING OF CREDITORS
In re:
                                                                                                                            37,951
JOSE ALBERTO HERNANDEZ TORRES                                      Case No.    20-04991-MCF
                                                  Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*


                                                                                                             37,951   (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [X] FAVORABLE

                                                 [ ] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
                            STANDING CHAPTER 13 TRUSTEE ALEJANDRO OLIVERAS RIVERA
                                          REPORT OF ACTION TAKEN
                                           MEETING OF CREDITORS
In re:
                                                                                                                         37,951
JOSE ALBERTO HERNANDEZ TORRES                                         Case No.   20-04991-MCF
                                                     Chapter 13       Attorney Name:     ROBERTO FIGUEROA CARRASQUILLO*

                                                   Trustee's objection to confirmation

                                                     [ ] Objection to Confirmation
                                                     [ ] Oral objection by creditor

ID (State Id) SS ok, WS ok, SC278 2016-2019.

Nmar, Employment: (SSI and PAN)

Plan: 370 x 60 Base 22,380

G.U. 10%



ACP: 3

HH: 1

The following party(ies) object(s) confirmation:




         s/Elvis Cortes                                                                         Date:   01/27/2021

         Trustee/Presiding Officer                                                                            (Rev. 05/13)
